Citation Nr: 0502843	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as secondary to exposure to carbon 
tetrachloride and to include depression; panic attacks; and a 
disorder manifested by dizziness, light-headedness, fatigue, 
nightmares, and hallucinations.

2.  Entitlement to service connection for degenerative joint 
disease with chronic pain syndrome, claimed as pains in the 
back, shoulders, neck, and head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Raymond Singer, Ph.D.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.  In January 2002 the 
veteran and Dr. Singer presented oral testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge.

In a June 2002 decision, the Board denied service connection 
for a personality disorder.  In June 2002 the Board also 
ordered further development on the claims, which was not 
accomplished prior to the decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  In light of the decision in DAV, the 
Board in September 2003 remanded the claims to the RO for the 
initial development of the evidence.


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have an 
acquired neuropsychiatric disorder during service; that his 
neuropsychiatric disorder is related to primary alcohol use; 
and that his neuropsychiatric disorder is not otherwise 
related to active service, including exposure to carbon 
tetrachloride.

2.  The evidence shows that the veteran did not have a 
chronic back, shoulder, neck, or head disorder during active 
service; that he did not have spinal degenerative joint 
disease within one year of separation from active service; 
and that his degenerative joint disease with chronic pain 
syndrome is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  A neuropsychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Degenerative joint disease with chronic pain syndrome, 
claimed as pains in the back, shoulders, neck, and head, was 
not incurred in or aggravated by service and degenerative 
joint disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1999 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
March 2004, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA. 

The AOJ provided the veteran a rating decision in June 1999, 
a statement of the case (SOC) in November 1999, and a 
supplemental statement of the case (SSOC) in November 2004 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
These gave notice as to the evidence generally needed to 
substantiate his claims.  The AOJ wrote to the veteran in 
March 2004 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claims.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claims.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, service personnel 
records, and VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran submitted private treatment records.  In addition, 
the veteran was afforded VA compensation examinations 
regarding his neuropsychiatric and orthopedic disorders.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The AOJ fully 
complied with the directives of the September 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran has not identified any recent treatment by VA or any 
other source.  In addition, the June 1999 rating decision, 
the November 1999 SOC, and the November 2004 SSOC informed 
the veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In a March 2004 VCAA letter, the AOJ told the veteran that he 
should submit any additional evidence that pertains to his 
claim.  In May 2004, the veteran indicated that he was 
submitting all evidence in his possession.  In a November 
2004 letter, the AOJ told the veteran that he should submit 
any additional evidence to the Board instead of the AOJ.  
Therefore, the veteran was told to submit any evidence in his 
possession.  See C.F.R. § 3.159(b)(1).

By the November 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Neuropsychiatric disorder

A.  Factual background

Service medical records reflect that on the June 1961 
entrance examination, the neurologic and psychiatric 
evaluations were normal.  In August 1961, while still at Fort 
Leonard Wood, Missouri, during basic training, the veteran 
complained of dizziness and a sunburn.  Physical examination 
revealed no findings other than the veteran's complaints.  In 
December 1961, the veteran had complaints of diffuse 
abdominal cramps, shaking chills, nausea, and three episodes 
of vomiting in the past 24 hours.  The diagnosis was viral 
gastroenteritis.  In April 1963, the veteran had an upper 
respiratory infection with tonsillitis manifested by symptoms 
of nausea and vomiting.  There were no other complaints or 
findings of respiratory symptomatology in service.  In August 
1963, the veteran was hospitalized for complaints of a sore 
throat and elevated temperature for the past three days.  A 
feeling of dizziness was associated with these symptoms.  He 
was admitted because of lethargy and a general toxic 
appearance.  A throat culture revealed a few colonies of beta 
hemolytic Streptococcus after 48 hours.  The diagnosis was 
acute pharyngitis due to beta hemolytic Streptococcus.  

In February 1964 the veteran underwent a psychiatric 
evaluation pursuant to an administrative discharge.  Mental 
status examination revealed that the veteran told his life 
story without undue signs of anxiety.  He appeared to 
maintain composure during the session while talking about 
emotionally charged subjects.  There were hints of underlying 
resentment and anger towards the Army, which had been 
nullified in recent weeks by the impending discharge.  He 
appeared confident that he had spoken to the Inspector 
General and was obtaining the 209 discharge.  He presented 
his case well and impressed the examiner as having better 
than average intelligence.  There were no signs of delusions 
or hallucinations, and no loosening of associations.  
Orientation as to time and place was intact, and recent and 
remote memories were good.  There were no suicidal or 
homicidal trends noted.  He tended to be somewhat guarded 
during the session, and the impression was that he was 
holding back information, which was probably significant.  He 
had never had a previous psychiatric consultation.

The diagnostic impression was passive-aggressive personality, 
chronic, mild to moderate in nature.  The personality 
disorder was manifested by resentment towards superiors, 
passive-obstructionistic behavior ("I don't care" 
attitude), and negligent forgetfulness.  The precipitating 
stress was ordinary military duty, and the predisposing 
factors were characterological.  His psychiatric impairment 
was moderate.  It was noted that the personality disorder was 
a character and behavior disorder.

On the February 1969 separation examination, the veteran 
indicated that he had had the mumps and whooping cough.  He 
denied having or having had frequent or severe headaches, 
dizziness or fainting spells, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The neurologic and psychiatric evaluations were 
normal.  The veteran reported that his usual occupation was a 
radar operator

Service personnel records reflect that the veteran underwent 
basic training at Fort Leonard Wood, Missouri, from June to 
September 1961.  He had numerous disciplinary violations, 
including neglecting to give a customary salute to a colonel 
and falling asleep while on guard duty.  He was recommended 
for discharge due to his failure to exhibit appropriate 
interest, conduct, and performance of assigned military 
duties.  He received a general discharge for unsuitability.  
At the time of discharge, his military occupational specialty 
was a computer operator.

Private medical records reflect that in May 1994 it was noted 
that the veteran had depression.  In June 1996, the veteran 
underwent a private psychiatric evaluation.  He reported a 
two-and-half year history of intermittent depression.  The 
Axis I diagnoses were major depressive disorder, panic 
disorder, and agoraphobia.  In July 1998 the veteran had 
fatigue and depression.  In October 1998, the veteran 
underwent another private psychiatric evaluation.  He 
reported that he had had panic attacks, depression, and 
anxiety for the last two and half years.  He admitted to 
heavy alcohol use prior to 1989, when he quit drinking.  The 
Axis I diagnoses were panic disorder with agoraphobia and 
alcohol abuse in sustained full remission. 

In an August 1999 statement, a VA doctor indicated that the 
veteran presented him with documentation regarding toxic 
effects of carbon tetrachloride and alcohol.  The doctor 
indicated that he had reviewed the documentation.  The doctor 
opined that not being a toxicology expert, it was difficult 
for him to conclude that much of the veteran's current 
symptomatology was related to toxic exposure, but that the 
documentation provided by the veteran raise such a 
relationship as a high possibility.

In a September 1999 statement, the veteran reported that he 
had panic attacks and nightmares in service after his 
exposure to carbon tetrachloride, but that by mid-1963, his 
nightmares and panic attacks were all but forgotten.  He said 
that his panic attacks and nightmares returned after he 
stopped drinking in 1989.   He indicated that by working with 
a psychiatrist, he reconstructed his past and that he then 
had vivid recollections of the events in active service, 
including exposure to carbon tetrachloride.
 
In September 1999, the veteran also submitted medical 
treatises regarding carbon tetrachloride.  These treatises 
reflect that common symptoms of exposure to carbon 
tetrachloride are headaches, giddiness, weakness, ataxia, 
lethargy, gastrointestinal symptoms, stupor, and coma.  Acute 
exposure may result in immediate central nervous system 
depression and in severe cases, exposure can cause permanent 
damage to nerve cells.  Heavy alcohol users may have an 
increased risk of adverse effects following exposure.

In his September 1999 notice of disagreement, the veteran 
reported that through working with a psychiatrist, whole 
blocks of his memory had been restored.

The veteran underwent a private psychiatric examination in 
January 2000.  The veteran reported that he had prolonged 
exposure to carbon tetrachloride in service and that during 
those years, he starting suffering from fatigue, nightmares, 
and panic attacks.  He said that he became an alcoholic 
during those years and did not sober up until 1989.  The Axis 
I diagnoses were panic disorder with agoraphobia; rule out 
mood disorder due to toxicity to central nervous system by 
exposure to carbon tetrachloride from 1961 to 1964; alcohol 
dependence, in full-sustained remission; and nicotine 
dependence.  

In a March 2000 statement, a private doctor, who was board 
certified in environmental medicine, indicated that the 
veteran's exposure to carbon tetrachloride during service was 
constant and extremely heavy.  The veteran reported that that 
two weeks after his exposure, he began heavy use of alcohol 
and that he began experiencing significant symptoms while 
working with that substance - headaches, brain fog, feeling 
spacey, and numerous other symptoms.  The doctor opined that 
the veteran's alcoholism was almost certainly a direct result 
of his chemical exposure.  The doctor indicated that the 
veteran was significantly toxic at the time of his service 
from both carbon tetrachloride poisoning and alcoholism.  The 
impressions included (1) toxic encephalopathy, moderate, 
chronic, secondary to intense chemical exposure; and (2) 
toxic injury, multiple nerves, secondary to carbon 
tetrachloride with alcohol being a possible factor and the 
alcoholism being almost certainly the result of the carbon 
tetrachloride poisoning.  The doctor indicated that there was 
no question that the primary cause of the veteran's problems 
goes back to his exposure to carbon tetrachloride.  

In April 2001, the veteran underwent an evaluation performed 
by Dr. Singer.  The veteran reported that he was exposed to 
carbon tetrachloride during service from September 1961 to 
December 1964.  He indicated that at the time of exposure he 
had headaches, dizziness, vomiting, nausea, and light-
headedness.  He said that he then had hallucinations and 
nightmares, followed by panic attacks, depression, and 
suicidal thoughts.  He stated that he then began to drink 
alcohol and that he had had memory impairment since his 
initial exposure.  He reported that he did not report to 
anyone his psychiatric symptomatology.  The veteran also 
intimated that he was exposed to sarin, and indicated that he 
was exposed to dichlorodiphenyltrichloroethane (DDT), a 
pesticide.  

The veteran's current complaints were panic attacks, 
occasional nightmares, depression, chronic fatigue, memory 
loss, poor concentration, and alcoholism.  The veteran 
underwent numerous tests.  Dr. Singer noted that the 
veteran's service medical records revealed that he was 
hospitalized in August 1963 for complaints of dizziness and 
that on admission he had lethargy and a general toxic 
appearance.  Dr. Singer also indicated that the veteran's 
falling asleep while on guard duty was due to chronic 
fatigue. 

Dr. Singer diagnosed organic brain dysfunction from exposure 
to carbon tetrachloride and secondarily to nerve gas and 
pesticides in service.  Dr. Singer indicated that the veteran 
was basically a normal young man on entrance into service and 
that he had a high potential for achievement, based in part 
upon the actual achievements of his siblings.  Dr. Singer 
noted that the veteran became ill during service and never 
recovered.  Dr. Singer reported that upon testing, organic 
brain dysfunction consistent with exposure to neurotoxic 
agents was detected and that the systems affected included 
memory, learning, personality, and mood.

At the January 2002 hearing, the veteran testified that he 
volunteered for special gas training, during which time he 
became ill and vomited.  He said that when he was a computer 
operator in service, he cleaned the equipment with carbon 
tetrachloride on a regular basis.  Dr. Singer testified that 
the veteran's admission to a hospital in August 1963 for a 
general toxic appearance suggested that he was toxic at that 
time.  Dr. Singer indicated that the veteran falling asleep 
on guard duty suggested that he had chronic fatigue, which is 
a symptom of neurotoxicity from solvents.  Dr. Singer noted 
that although a passive-aggressive personality disorder was 
diagnosed at the time of the February 1964 psychiatric 
evaluation, such a diagnosis was the norm at that time 
because psychiatrists at that time were not aware of the 
effects of solvents on psychiatric dysfunction.  Dr. Singer 
stated that he was not sure how the veteran's exposure to gas 
was related to his current disorder because that exposure was 
prior to the one involving solvents.  Dr. Singer opined that 
the veteran's current disability was consistent with solvent 
neurotoxicity.  Dr. Singer reported that he could not find 
any other diagnosis that caused the veteran to suddenly 
undergo a personality change and deterioration of function 
and then for the rest of his life, to be in a subfunctioning 
manner.  With regard to alcohol use, Dr. Singer added that 
heavy alcohol use accompanied by blackouts could cause the 
types of cognitive functions that he identified in the 
veteran.

In February 2004 the veteran submitted Dr. Singer's 
curriculum vitae, which reflects his expertise in 
neuropsychology, neurobehavioral toxicology, and 
neurotoxicology.

In an April 2004 statement, the veteran reported that it was 
not until 1998 under a psychiatrist's counseling that he 
began to remember his in-service exposure to carbon 
tetrachloride.

In April 2004, the veteran underwent VA neuropsychological 
testing.  The Axis I impression was mild memory lapses 
secondary to alcohol use and depression.  The personality 
style was avoidant personality.

The veteran underwent a VA psychiatric examination in April 
2004.  He reported that upon exposure to carbon 
tetrachloride, he started to hallucinate and having 
nightmares.  He said that he then discovered that alcohol 
lessened the hallucinations.  He indicated that he stopped 
drinking in 1989 and that six months later he began to have 
panic attacks and his nightmares began to recur.   He stated 
that he experienced three to four panic attacks a week.  
Following a mental status examination, the Axis I diagnosis 
was alcohol-related disorder not otherwise specified and the 
Axis II diagnosis was avoidant personality disorder.  The 
examiner noted that toxic levels of carbon tetrachloride 
caused acute respiratory problems and depression due to the 
assault on the neural parenchyma due to poor oxygenation.  
The examiner indicated that findings in this particular 
veteran was more indicative of alcohol abuse and the 
depression, as well as the symptom of global cognitive 
changes, can be solely attributed to his enormous consumption 
of alcohol.  The examiner also noted that the concomitant 
personality disorder also contributed to the veteran's 
current psychomatic manifestations.

B.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is the result of the veteran's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

38 U.S.C.A. § 1110, which is applicable to veterans with 
wartime service, provides that service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service, but no 
compensation shall be paid if the disability is the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or as evidence of 
the increased severity of a service-connected disability.  
The Federal Circuit, however, did hold that 38 U.S.C.A. 
§ 1110 precludes recovery for a primary alcohol abuse 
disability or secondary effects of a primary alcohol abuse 
disability.

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Analysis

As the veteran was a computer operator in service, the Board 
finds that he was exposed to carbon tetrachloride in service.  
There is, however, no documentation from the service 
department or evidence from lay witnesses who served with 
veteran to support the veteran's assertion that he was 
exposed to nerve gas and DDT.  Furthermore, after observing 
the veteran during the hearing, we find that such assertion 
is not credible.  Therefore, the Board will consider the 
veteran's claim only as it pertains to exposure to carbon 
tetrachloride.

While the veteran is competent to report symptomatology, the 
Board may weigh the credibility of his reporting.  In that 
regard, the veteran's reporting of symptomatology following 
exposure to carbon tetrachloride is not credible.  In various 
statements, the veteran admitted that he did not remember any 
of the circumstances regarding exposure to carbon 
tetrachloride until 1998.  Also, the veteran reported in June 
1996 only a two-and-half year history of intermittent 
depression.  In October 1998, he stated that he had had panic 
attacks, depression, and anxiety for the last two and half 
years.  Therefore, any opinion based on the veteran's 
recollection of events is of limited probative value.  

The August 1999 statement from the veteran's treating doctor 
is based on a review of medical treatises.  There is no 
indication that the doctor reviewed the veteran's service 
medical records to determine whether they supported the 
veteran's reporting of in-service symptomatology.  
Additionally, the board-certified specialist in environmental 
medicine who opined in March 2000 that the veteran had toxic 
encephalopathy and injury of multiple nerves due to exposure 
to carbon tetrachloride based his opinion solely on the 
veteran's history and not on a review of service medical 
records.  

As for Dr. Singer's opinion, the Board does not dispute his 
expertise in the fields of in neuropsychology, 
neurobehavioral toxicology, and neurotoxicology.  However, 
his current diagnosis of organic brain syndrome and his 
opinion relating to active service are based, in part, on the 
veteran's reporting of in-service symptomatology, which the 
Board does not find to be credible.  

Also, Dr. Singer did review service medical records.  Dr. 
Singer noted that the veteran had dizziness, lethargy, and 
general toxic appearance when he was hospitalized in August 
1963 for strep throat.  Yet, Dr. Singer did not indicate why 
those symptoms were not associated with the diagnosis of 
acute pharyngitis due to beta hemolytic Streptococcus, 
especially when the diagnosis was supported by findings on a 
throat culture.  Dr. Singer noted that the veteran's behavior 
of falling asleep while on guard duty may been due to chronic 
fatigue, which is a symptom of solvent neurotoxicity, and 
questioned the diagnosis of a passive-aggressive personality 
disorder made during the February 1964 psychiatric 
evaluation.  In challenging the diagnosis of a passive-
aggressive personality disorder, Dr. Singer, however, did not 
address the other behavioral problems that were noted during 
the evaluation and that were totally unrelated to possible 
fatigue.  In short, to the extent that Dr. Singer's opinion 
is based on a review of service medical records, that basis 
of the opinion is not sufficiently explained.  

Additionally, Dr. Singer testified at the January 2002 
hearing that he was unsure whether the veteran's alleged 
exposure to nerve gas was related to his current disability 
because the veteran was exposed to nerve gas prior to his 
exposure to solvents.  Therefore, Dr. Singer questioned his 
own initial opinion that the organic brain syndrome was also 
due to exposure to nerve gas.  Most importantly, Dr. Singer 
admitted at the hearing that the veteran's cognitive 
impairments could be due exclusively to alcohol abuse.

Service medical records reflect the only diagnosis was a 
personality disorder, for which the Board denied service 
connection in June 2002.  While the veteran has reported that 
he had had memory problems since exposure to carbon 
tetrachloride, his remote and recent memories were good on 
the February 1964 psychiatric evaluation.  He has claimed 
that he had hallucinations when he was exposed to that 
solvent, but there were no signs of delusions or 
hallucinations on the February 1964 psychiatric evaluation.  
The veteran reported that he had suicidal thoughts after 
being exposed to carbon tetrachloride, but no suicidal trends 
were noted at the February 1964 psychiatric evaluation.  The 
Board also notes that the veteran had complaints of dizziness 
while still in basic training and prior to any exposure to 
carbon tetrachloride.  While the service medical records show 
complaints of nausea and vomiting in December 1961 and April 
1963, diagnoses of viral gastroenteritis and an upper 
respiratory infection with tonsillitis, respectively, were 
made around the times of reporting of such symptomatology.  
The veteran also denied having had headaches, nightmares, 
depression, and excessive worry on the February 1964 
separation examination.  While the veteran claims that he was 
afraid to report his symptomatology during service, the Board 
notes that the veteran was willing to report his past medical 
history of mumps and whooping cough at his separation 
examination.  His statement of a fear to report is not 
credible in light of his in-service actions, including 
difficulty with authority.

The April 2004 VA examiners attributed the veteran's current 
disorder to alcohol use.  The VA psychiatrist indicated that 
toxic levels of carbon tetrachloride result in acute 
respiratory problems.  In that regard, service medical 
records show that the veteran's only respiratory complaints 
were in April 1963 and that the diagnosis was an upper 
respiratory infection.  The veteran has an extensive history 
of post-service alcohol abuse.  The service and personnel 
medical records do not reflect the veteran's reported in-
service alcohol use.  In any event, the Board finds that the 
holding in Allen is applicable to 38 U.S.C.A. § 1131 and that 
service connection cannot be granted for primary alcohol 
abuse or a disorder secondary to primary alcohol abuse.

While the veteran has claimed that his current disorder is 
due to exposure to carbon tetrachloride, he is not shown to 
be a medical expert.  Therefore, he is not qualified to 
express an opinion regarding any medical causation of a 
disorder or to provide a medical diagnosis.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the veteran's lay 
diagnosis and opinion cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or diagnosis.  See Espiritu, 2 Vet. App. at 
494-95.  

There is a clear conflict in the record.  Some medical 
professionals have attributed a post-service diagnosis to 
carbon tetrachloride exposure whereas others have concluded 
that the more likely cause was related to alcohol.  The 
Board, as the trier of fact, has an obligation to balance the 
competent evidence, consider credibility, and consider the 
doctrine of doubt.

The Board places greater weight on the medical opinions of 
the 2004 VA examiners than on the earlier medical opinions 
because the earlier opinions were based, in large part, on a 
history given by the veteran that the Board does not find 
credible.  Put simply, the evidence shows that the veteran 
did not have an acquired neuropsychiatric disorder during 
service; that his neuropsychiatric disorder is related to 
primary alcohol use; and that his neuropsychiatric disorder 
is not otherwise related to active service, including 
exposure to carbon tetrachloride.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
neuropsychiatric disorder - claimed as secondary to exposure 
to carbon tetrachloride and to include depression; panic 
attacks; and a disorder manifested by dizziness, light-
headedness, fatigue, nightmares, and hallucinations - is 
denied.

III.  Degenerative joint disease and chronic pain syndrome

A.  Factual background

Service medical records reflect that on the June 1961 
entrance examination, the head, neck, upper extremities, and 
spine were normal.  While the veteran was treated for left 
wrist and hand pain in November 1961 at Fort Wayne, there 
were no complaints, findings, or treatment of orthopedic 
symptomatology in the back, shoulders, neck, or head during 
active service.  On the February 1964 separation examination, 
the veteran denied having or having had swollen or painful 
joints; arthritis or rheumatism; bone, joint, or other 
deformity; or painful or "trick" shoulder.  The head, neck, 
upper extremities, and spine were normal. 

Private medical records reflect that in February 1996, the 
veteran reported a history of chronic back pain.  The 
assessments included probable degenerative joint disease.  In 
March 1996, the assessments included degenerative joint 
disease of the back.  Chest X-rays taken in March 1996 showed 
degenerative changes in the vertebral column.  X-rays of the 
thoracic spine revealed a mild degree of scoliotic deformity.  
Chest X-rays taken in April 1996 reflected mild degenerative 
disease present in the thoracic vertebral column.  Cervical 
spine X-rays taken in May 1996 revealed mild, multilevel 
degenerative joint disease.  

Private treatment records show that in May 1996, a 
rheumatologist evaluated the veteran.  The veteran reported 
that nine years ago, he had an upper back injury, resulting 
in persistent pain, though less acute than the pain at the 
time of the initial injury.  He stated that five years ago, 
he first began noting neck pain, occipital headaches, and 
trapezius pain and soreness.  He denied any history of low 
back pain.  The assessment was that the veteran's symptoms 
were most consistent with degenerative joint disease of the 
cervical spine that possibly involved the thoracic spine and 
possibly even the lumbosacral spine, though currently 
asymptomatic.  The doctor indicated that the veteran did not 
qualify for a diagnosis of fibromyalgia syndrome because he 
lacked more generalized diffuse symptoms.

Private medical records reveal that X-rays of the left 
shoulder taken in June 1996 showed changes suspicious for 
rotator cuff disruption and early glenohumeral joint 
arthropathy.  In June 1996, the assessments were left C6 
radiculopathy and left shoulder adhesive capsulitis.  A July 
1996 bone scan of the shoulders was suggestive of 
degenerative changes or old trauma but revealed no evidence 
of active arthritis involving the shoulders, elbows, or 
hands.  In September 1996 a doctor noted that the veteran had 
a greater-than-two-month history of left shoulder pain and 
diminishing range of motion.  The doctor indicated that it 
was not the result of an injury and that he also had some 
upper back and neck pain.  The doctor noted that there was no 
prior history of significant shoulder problems.  The 
assessment was marked adhesive capsulitis of the left 
shoulder.  The doctor indicated that the veteran had a 
psychological overlap as a part of his pain.  In January 
1997, assessments of chronic low back pain and chronic pain 
syndrome were made.  

VA medical records show that in November 1998 the assessments 
were chronic pain syndrome and degenerative joint disease.  
In March 1999, the assessment was presumed fibromyalgia.

In a July 1999 statement, a chiropractor indicated that he 
had been treating the veteran in 1999.  The veteran initially 
complained of neck pain, upper back pain, pain between the 
shoulder blades, headaches, and fatigue, which he had had for 
years.  The veteran reported that his pain began in 1961 
during active service.  He stated that during basic training 
he had to march with a backpack full of rocks and that he was 
ordered to hang by his arms for prolonged periods because he 
was unable to do pull-ups.  He stated that he repeatedly had 
to perform handstands and that after twenty minutes, he was 
unable to stand on his head and had to continue in a slumped 
position.  He denied any trauma except for the events during 
basic training.  The chiropractor's clinical impression was 
that the veteran's examination findings were consistent with 
a chronic, unresolved initial strain and sprain injury of the 
cervicothoracic paraspinal soft tissues with muscle spasms, 
fibrosis, and intervertebral fixations resulting in neck and 
back pain, fatigue, and headaches.  

The chiropractor opined that based on his past history, 
presenting condition, and examination findings, the veteran's 
current condition was related to physical activities 
performed while in basic training.  The prognosis was an 
anticipated persistent neck and back pain with muscular 
weakness and episodes of exacerbations resulting from the 
initial injuries of 1961.  The chiropractor noted that the 
veteran's chronic pain syndrome was due to tissue fibrosis 
and that the tissue fibrosis was due to prolonged periods of 
standing on his head, neck, and shoulders during basic 
training.  The chiropractor indicated that that activities 
involving the upper body, such as hanging from the hands and 
arms with the weight of the body hanging for long periods of 
time, will cause tearing of soft tissue, which will produce 
tissue fibrosis of the cervicothoracic paraspinal soft 
tissues.  The chiropractor noted that tissue fibrosis is 
found on examination by palpation and that medical physicians 
by training are not as adept at palpation as chiropractors or 
physical therapists, which was the reason why a medical 
physician had not diagnosed the veteran with tissue fibrosis.  
The chiropractor indicated that the veteran's degenerative 
joint disease was a side effect of the initial injury and a 
complication of his chronic pain condition.  The chiropractor 
stated that degenerative joint disease develops and 
accelerates as a result of injury.  The chiropractor noted 
that the examination findings were consistent with an injury 
and that the veteran's past history was negative for any 
trauma or accidents.  The chiropractor reported that the 
veteran's recollection and description of physical activities 
performed while in basic training was pathognomonic of injury 
to the cervicothoracic spine and paraspinal tissues.

In his September 1999 notice of disagreement, the veteran 
reported that through working with a psychiatrist, whole 
blocks of his memory had been restored.

At the January 2002 hearing, the veteran testified that his 
degenerative joint disease was due in part to punishment in 
service following poor performance.

In an April 2004 statement, the veteran reported that it was 
not until 1998 under a psychiatrist's counseling that he 
began to remember the cruel and unusual treatment during 
basic training.

The veteran underwent a VA examination in April 2004.  He 
reported that his neck and bilateral shoulder pains started 
during basic training when he was subject to extreme physical 
exertion, such as being ordered to hang from a height with 
both hands gripping a bar for prolonged periods.  He denied 
any in-service hospitalizations, traumas, surgeries, 
fractures, sprains, or strains.  X-rays of the cervical spine 
revealed cervical spondylosis.  X-rays of the lumbosacral 
spine showed degenerative changes of the lumbar spine with 
discospondylosis at L3-L4 and mild levoscoliosis of the 
lumbar spine.  X-rays of the thoracic spine reflected 
dextroscoliosis at the thoracolumbar junction with minimal 
osteophytosis.  X-rays of the shoulders were normal.  
Following a physical examination, the diagnosis was 
degenerative osteoarthritis and cervical spondylosis by X-
rays.  The examiner opined that the veteran's degenerative 
joint disease with chronic pain syndrome was not related to 
any incident of service origin.  The examiner noted that the 
rigorous exercises that the veteran was subjected to during 
basic training were not likely to produce degenerative joint 
disease many years after.  The examiner reported that that 
there was no history or report of any trauma, fall, 
fractures, or dislocations involving the neck, shoulders, or 
lower back.  The examiner concluded that the degenerative 
joint disease of the neck and lumbar spine were more likely 
due to advancing age.

B. Analysis

Service connection may be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show no complaints, findings, or 
treatment of orthopedic  symptomatology related to the back, 
shoulders, neck, or head.  On the February 1964 separation 
examination, the head, neck, upper extremities, and spine 
were normal.  Degenerative joint disease was noted until 
1996, which is decades after discharge from active service.  
In short, the evidence shows that the veteran did not have a 
chronic back, shoulder, neck, or head disorder during active 
service, and that he did not have spinal arthritis within one 
year of separation from service.

The September 1999 opinion of a chiropractor relating the 
degenerative joint disease and chronic pain syndrome to 
active service is based on a reporting of in-service events 
and symptomatology by the veteran and not on a review of 
service medical records.  The Board finds that the veteran's 
reporting is not credible.  In the February 2004 statement, 
the veteran reported that it was not until 1998 under a 
psychiatrist's counseling that he began to remember the cruel 
and unusual treatment during basic training.  Also, in May 
1996, the veteran reported to a rheumatologist that his back 
pain began nine years ago and that his neck and shoulder pain 
and headaches began five years ago.

The April 2004 VA examiner reviewed the veteran's claims 
file, including service medical records, and opined that the 
degenerative joint disease with chronic pain syndrome was not 
related to active service.

The Board places greater weight on the service medical 
records, private treatment records from 1990s showing no 
history of symptomatology prior to 1980s, and the opinion of 
the April 2004 VA examiner than on the September 1999 opinion 
of the private chiropractor.  Simply stated, the evidence 
shows that the veteran did not have a chronic back, shoulder, 
neck, or head disorder during active service; that he did not 
have spinal degenerative joint disease within one year of 
separation from active service; and that his degenerative 
joint disease with chronic pain syndrome is not otherwise 
related to active service.

Similarly, the veteran's assertion of pain since service is 
not supported or credible.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The service medical records are negative for 
pertinent complaints or findings.  There is no evidence of 
treatment in proximity to separation.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment bears on the credibility of the evidence of 
continuity.  Id.  In this case, the veteran denied a 
pertinent history at separation.  Furthermore, when he 
initially sought treatment, he reported a post-service onset.  
Such statements, for treatment purposes, are far more 
probative than statements advanced in support of a claim for 
benefits.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for 
degenerative joint disease with chronic pain syndrome, 
claimed as pains in the back, shoulders, neck, and head, is 
denied.


ORDER

Service connection for a neuropsychiatric disorder - claimed 
as secondary to exposure to carbon tetrachloride and to 
include depression; panic attacks; and a disorder manifested 
by dizziness, light-headedness, fatigue, nightmares, and 
hallucinations - is denied.

Service connection for degenerative joint disease with 
chronic pain syndrome, claimed as pains in the back, 
shoulders, neck, and head, is denied.


	
                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


